                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 1 of 15 Page ID #:81




                                                           1   EVELINA GENTRY (SBN 296796)
                                                               evelina.gentry@akerman.com
                                                           2   AKERMAN LLP
                                                           3   601 W. Fifth Street, Suite 300
                                                               Los Angeles, CA 90071
                                                           4   Telephone: (213) 688-9500
                                                               Facsimile: (213) 627-6342
                                                           5
                                                               JASON S. OLETSKY (Pro Hac Vice Application Forthcoming)
                                                           6   jason.oletsky@akerman.com
                                                           7   AKERMAN LLP
                                                               350 East Las Olas Boulevard, Suite 1600
                                                           8   Ft. Lauderdale, FL 33301
                                                               Telephone: (954) 463-2700
                                                           9   Facsimile: (954) 463-2224
                                                      10       Email:

                                                      11       Attorneys for Defendants
                                                               TSC Apparel, LLC
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13                                   UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                      14                              CENTRAL DISTRICT OF CALIFORNIA
                                                      15
                                                      16         BELLA+CANVAS, LLC,                           Case No. 2:20-cv-05947-RGK-AS

                                                      17                     Plaintiffs,                      The Hon. R. Gary Klausner
                                                      18         v.
                                                                                                              DEFENDANT TSC APPAREL
                                                      19         TSC APPAREL, LLC, an Ohio limited            LLC’S NOTICE OF MOTION AND
                                                                 liability company; and DOES 1 through 20,    MOTION TO DISMISS
                                                      20         inclusive,                                   COMPLAINT; MEMORANDUM
                                                      21                                                      OF POINTS AND AUTHORITIES
                                                                             Defendants.                      IN SUPPORT THEREOF
                                                      22
                                                      23                                                      [Fed. R. Civ. P. 12(b)(6)]
                                                      24
                                                                                                              Date:    August 31, 2020
                                                      25                                                      Time:    9:00 a.m.
                                                      26                                                      Courtroom: 850

                                                      27                                                      Trial Date: None
                                                      28
                                                                                                         1            CASE NO. 2:20-cv-05947-RGK-AS
                                                                                    TSC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 2 of 15 Page ID #:82




                                                           1                PLEASE TAKE NOTICE that on August 31, 2020, at 9:00 a.m., or as soon
                                                           2   thereafter as counsel may be heard in Courtroom 850 of the United States District Court,
                                                           3   Central District, located at 255 East Temple Street, Los Angeles, CA 90012, Defendant
                                                           4   TSC APPAREL, LLC (“TSC”) will and hereby does move this Court for an order
                                                           5   dismissing the entire Complaint and each of the claims asserted against it with prejudice,
                                                           6   pursuant to the Federal Rules of Civil Procedure, Rule 12(b)(6).
                                                           7                This motion is made on the following grounds as more fully set forth in the
                                                           8   memorandum of points and authorities:
                                                           9                1. Plaintiff’s First Claim for breach of contract fails to state a claim upon which
                                                      10                       relief can be granted, where Plaintiff fails to allege the material contractual
                                                      11                       terms it contends TSC breached or attach a copy of the contract at issue.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12                    2. Plaintiff’s Second Claim for breach of the implied covenant of good faith and
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13                       fair dealing fails to state a claim upon which relief can be granted, where the
AKERMAN LLP




                                                      14                       alleged facts do not distinguish Plaintiff’s breach of covenant of good faith and
                                                      15                       fair dealing claim from its breach of contract claim.
                                                      16                    3. Plaintiff’s Third Claim for account stated fails to state a claim upon which relief
                                                      17                       can be granted, where it is devoid of any factual allegations establishing the
                                                      18                       elements of the claim.
                                                      19                    This motion is made following a meet and confer with Plaintiff’s counsel, as
                                                      20       required by Court Central District Local Rule 7-3.
                                                      21                    This motion will be made and based on this Notice of Motion, the Memorandum
                                                      22       of Points and Authorities, the pleadings and records on file with this Court, any matters
                                                      23       of which the Court may take judicial notice, and upon such oral or documentary evidence
                                                      24       as may be presented at the hearing of this motion.
                                                      25       ///
                                                      26       ///
                                                      27       ///
                                                      28
                                                                                                                1            CASE NO. 2:20-cv-05947-RGK-AS
                                                                                           TSC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 3 of 15 Page ID #:83




                                                           1    DATED: July 31, 2020             AKERMAN LLP
                                                           2
                                                           3
                                                                                                 By: /s/ Evelina Gentry
                                                           4                                         Evelina Gentry
                                                           5                                         Jason S. Oletsky (Pro Hac Vice Application
                                                                                                     Forthcoming)
                                                           6                                         Attorneys for Defendants
                                                           7                                         TSC Apparel, LLC
                                                           8
                                                           9
                                                      10
                                                      11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13
AKERMAN LLP




                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                      2            CASE NO. 2:20-cv-05947-RGK-AS
                                                                                 TSC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 4 of 15 Page ID #:84




                                                           1                                           TABLE OF CONTENTS
                                                           2
                                                                                                                                                                            Page
                                                           3
                                                           4   MEMORANDUM OF POINTS AND AUTHORITIES ................................................ 1
                                                                  I.   INTRODUCTION...................................................................................... 1
                                                           5
                                                                  II.  PLAINTIFFS’ ALLEGATIONS ............................................................... 1
                                                           6      III. LEGAL STANDARD ................................................................................ 3
                                                           7      IV. ARGUMENT ............................................................................................. 4
                                                                       A.  PLAINTIFF’S BREACH OF CONTRACT CLAIM
                                                           8               FAILS .............................................................................................. 4
                                                           9           B.  PLAINTIFF’S BREACH OF THE COVENANT OF
                                                                           GOOD FAITH AND FAIR DEALING FAILS .............................. 7
                                                      10               C.  PLAINTIFF’S ACCOUNT STATED CLAIM FAILS ................... 8
                                                      11          V.   CONCLUSION .......................................................................................... 9
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13
AKERMAN LLP




                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                               i               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                          TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 5 of 15 Page ID #:85




                                                           1
                                                                                                        TABLE OF AUTHORITIES
                                                           2
                                                                                                                                                                                  Page(s)
                                                           3
                                                           4   Cases
                                                           5   AMG & Assocs., LLC v. AmeriPride Servs.,
                                                                 Inc., 2016 WL 9458774 (C.D. Cal. Nov. 23, 2016) ......................................... 7, 8
                                                           6
                                                           7   Ashcroft v. Iqbal,
                                                                  556 U.S. 662 (2009).............................................................................................. 3
                                                           8
                                                               Careau & Co. v. Sec. Pac. Bus. Credit, Inc.,
                                                           9
                                                                 222 Cal. App. 3d 1371 (Cal. Ct. App. 1990) ........................................................ 7
                                                      10
                                                               Celador Int’l, Ltd. v. Walt Disney Co.,
                                                      11          347 F. Supp. 2d 846 (C.D. Cal. 2004) .................................................................. 7
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12
                                                               First Comm'l Mortg. Co. v. Reece,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13          89 Cal.App.4th 731 (2001) ................................................................................... 4
AKERMAN LLP




                                                      14       Foley v. Interactive Data Corp.,
                                                      15          47 Cal. 3d 654 (1988) ........................................................................................... 7
                                                      16       Gardner v. Watson,
                                                      17         170 Cal. 570 (1915) .............................................................................................. 8

                                                      18       Gilmore v. Lycoming Fire Ins. Co.,
                                                                  55 Cal. 123 (1880) ................................................................................................ 4
                                                      19
                                                      20       Gleason v. Klamer,
                                                                  103 Cal.App.3d 782 (1980) .................................................................................. 8
                                                      21
                                                               Glob. Private Funding, Inc. v. Empyrean W., LLC,
                                                      22          2014 WL 4542398 (C.D. Cal. Sept. 11, 2014) ................................................. 4, 7
                                                      23
                                                               Langan v. United Servs. Auto. Ass'n,
                                                      24         69 F.Supp.3d 965 (N.D. Cal. 2014) ...................................................................... 4
                                                      25       United States ex rel. Lee v. Corinthian Colls.,
                                                      26         655 F.3d 984 (9th Cir. 2011) ................................................................................ 4
                                                      27       Neal v. Quality Loan Service Corp.,
                                                      28         301 Fed.Appx. 679 (9th Cir. (Cal.) 2008) ............................................................ 4
                                                                                                                 ii              CASE NO. 2:20-cv-05947-RGK-AS
                                                                                            TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 6 of 15 Page ID #:86




                                                           1   Tringali v. Vest,
                                                                  106 Cal.App.2d 720 (1951) .................................................................................. 9
                                                           2
                                                           3   Truestone, Inc. v. Simi West Industrial Park II,
                                                                  163 Cal.App.3d 715 (1984) .................................................................................. 8
                                                           4
                                                               Twaite v. Allstate Ins. Co.,
                                                           5
                                                                 216 Cal.App.3d 239 (1989) .................................................................................. 4
                                                           6
                                                               Withers v. Matthews,
                                                           7      192 Cal.App.2d 139 (1961) .............................................................................. 8, 9
                                                           8
                                                               Woods v. U.S. Bank N.A.,
                                                           9     831 F.3d 1159 (9th Cir. 2016) .......................................................................... 3, 4
                                                      10       Rules
                                                      11
                                                               Fed. R. Civ. P. 12(b)(6) ............................................................................................. 3
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12
                LOS ANGELES, CALIFORNIA 90071




                                                               Other Authorities
                 601 W. FIFTH STREET. SUITE 300




                                                      13
AKERMAN LLP




                                                      14       Rest.2d Contracts § 205 ............................................................................................. 7

                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                                 iii             CASE NO. 2:20-cv-05947-RGK-AS
                                                                                            TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 7 of 15 Page ID #:87




                                                           1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                           2   I.           INTRODUCTION
                                                           3                The Complaint filed by Plaintiff Bella + Canvas, LLC (“Plaintiff”) alleges a
                                                           4   number of factually and legally deficient claims for relief against Defendant TSC
                                                           5   Apparel, LLC (“TSC,” together with Plaintiff, the “Parties”) that arise from multiple
                                                           6   contracts between the Parties for purchase of apparel. As discussed below, each of
                                                           7   Plaintiff’s claims fail as a matter of law and should be dismissed and/or stricken without
                                                           8   leave to amend.
                                                           9                First, Plaintiff’s breach of contract claim fails because Plaintiff has not alleged
                                                      10       material contractual terms it contends TSC breached or attach a copy of the contract.
                                                      11       Additionally, Plaintiff’s allegations of breach are conclusory and uncertain. Second,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12       Plaintiff’s claim for breach of the implied covenant of good faith and fair dealing fails
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13       because the alleged facts do not distinguish Plaintiff’s breach of covenant of good faith
AKERMAN LLP




                                                      14       and fair dealing claim from its breach of contract claim. Third, Plaintiff’s claim for
                                                      15       account stated fails because the Complaint is devoid of any factual allegations
                                                      16       establishing: (1) that the previous transactions between TSC and Plaintiff established a
                                                      17       debtor/creditor relationship; (2) that the parties agreed on the amount due from TSC to
                                                      18       Plaintiffs; or (3) that TSC agreed to pay any amount.
                                                      19                    Accordingly, TSC respectfully requests that the Court grant its Motion to Dismiss
                                                      20       and that the Complaint and each claim therein be dismissed.
                                                      21       II.          PLAINTIFFS’ ALLEGATIONS
                                                      22                    According to the Complaint, Plaintiff “is in business of design, manufacture,
                                                      23       distribution and sale of apparel products” and “TSC is a major purchaser of apparel from
                                                      24       [Plaintiff].” (Compl., ¶¶ 7, 9). Plaintiff alleges that it and TSC “have entered into several
                                                      25       contracts (sometimes referred to as ‘incentive agreements’) that provide for certain
                                                      26       rebates, discounts, and other incentives if TSC meets certain sales goals for the year.”
                                                      27       (Id., ¶ 11). Plaintiff further avers that “[t]he parties’ contractual relationship is also
                                                      28       governed by the terms of the parties’ purchase orders, invoices, and the parties’ course of

                                                                                                               1               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                          TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 8 of 15 Page ID #:88




                                                           1   dealing.” (Id., see also ¶ 18) Plaintiff does not attach any copies of the alleged contracts
                                                           2   or plead any specific terms of the contracts at issue. Plaintiff generally avers that “[u]nder
                                                           3   the parties’ agreement, … TSC is required to pay the invoiced amount for products within
                                                           4   30, 60, or 90 days.” (Id., ¶ 12). However, there are no allegations stating TSC is
                                                           5   delinquent based on this payment scheme. Plaintiff also does not attach any specific past-
                                                           6   due invoices or specify which of the many agreements TSC is allegedly bound by are
                                                           7   now in breach.
                                                           8                Plaintiff then asserts that “[b]eginning in March 2020, TSC stated that it intended
                                                           9   to cancel all pending orders,” however, “based on the parties’ agreement, any cancelled
                                                      10       purchase orders …were subject to pre-approval by [Plaintiff]” but “such approval was
                                                      11       not given.” (Id., ¶ 13). Plaintiff does not allege any specific terms of the cancellation
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12       policy in any contract, course of dealing or provide any factual support for the purported
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13       cancellations.
AKERMAN LLP




                                                      14                    Plaintiff then avers that “[a]round this time, TSC began to fall significantly behind
                                                      15       on its payments to [Plaintiff].” (Id.) Without providing any details of the alleged breach,
                                                      16       Plaintiff simply concludes that “[a]s of the date of this complaint, TSC owes [Plaintiff]
                                                      17       over four million, three hundred forty-one thousand dollars for products shipped by
                                                      18       [Plaintiff] and received by TSC.” (Id., ¶ 14.) Plaintiff also concludes that “TSC also
                                                      19       owes [Plaintiff] hundreds of thousands of dollars for orders that were placed, but then
                                                      20       cancelled without [Plaintiff’s] approval in violation of the parties’ agreement.” (Id.)
                                                      21       Again, there are no details of the alleged cancellations or any specifics about the allegedly
                                                      22       violated agreement.           Plaintiff also makes unclear allegations about TSC’s “desire to
                                                      23       return certain apparel.” (Compl., ¶ 15). Plaintiff’s anticipatory return allegations are
                                                      24       confusing and lack any merit, where Plaintiff does not assert a claim for an anticipatory
                                                      25       breach.
                                                      26                    Plaintiff then changes tack and alleges that it has provided TSC with various
                                                      27       “Incentive Payments,” which “totaled over three million dollars.” (Id., ¶ 16) Plaintiff
                                                      28       states that these Incentive Payments “were only offered … to TSC based on the

                                                                                                               2               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                          TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 9 of 15 Page ID #:89




                                                           1   understanding and expectation that TSC would perform all of its obligations under the
                                                           2   parties’ agreement.” (Id.) It is not clear which agreement or agreements Plaintiff
                                                           3   references, what the specific alleged terms of such agreement are, and how such
                                                           4   allegations would arise to a breach under the alleged agreement. Plaintiff also fails to
                                                           5   attach a copy of the Incentive Payments agreement. Instead, Plaintiff just concludes that
                                                           6   “TSC breached the agreement, including without limitation by failing to pay for millions
                                                           7   of dollars in products that were ordered and received by TSC and by failing to make
                                                           8   timely payments to [Plaintiff] for these products.”
                                                           9                These confusing allegations make it impossible for TSC or the Court to know what
                                                      10       agreement it is alleged to have breached and what the actual breach was, i.e., non-
                                                      11       payment, cancellation, pre-emptive returns, or an unspecified breach of the Incentive
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12       Payments agreement.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13       III.         LEGAL STANDARD
AKERMAN LLP




                                                      14                    The Court should dismiss Plaintiff’s claims for breach of contract, breach of the
                                                      15       covenant of good faith and fair dealing, and account stated for failing to state a claim
                                                      16       under Fed. R. Civ. P. 12(b)(6).
                                                      17                    Rule 12(b)(6) allows a defendant to challenge a complaint for failing to set forth a
                                                      18       cognizable legal theory or for failing to allege sufficient facts to support a cognizable
                                                      19       legal theory. Woods v. U.S. Bank N.A., 831 F.3d 1159, 1162 (9th Cir. 2016). Although a
                                                      20       complaint need not include “detailed factual allegations,” it must offer “more than an
                                                      21       unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556
                                                      22       U.S. 662, 678 (2009). Conclusory allegations or allegations that are no more than a
                                                      23       statement of a legal conclusion “are not entitled to the assumption of truth.” Id. at 679.
                                                      24       In other words, a pleading that merely offers “labels and conclusions,” a “formulaic
                                                      25       recitation of the elements,” or “naked assertions” will not be sufficient to state a claim
                                                      26       upon which relief can be granted. Id. at 678 (citations and internal quotation marks
                                                      27       omitted).
                                                      28

                                                                                                               3               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                          TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 10 of 15 Page ID #:90




                                                           1                Where, as here, a claim does not contain factual matter sufficient “to state a claim
                                                           2   to relief that is plausible on its face,” the claim must be dismissed. Id. at 697. (citation
                                                           3   omitted). “A claim has facial plausibility when the plaintiff pleads factual content that
                                                           4   allows the court to draw the reasonable inference that the defendant is liable for the
                                                           5   misconduct alleged. ” United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 991
                                                           6   (9th Cir. 2011) (quoting Iqbal, 556 U.S. at 678); see also Woods, 831 F.3d at 1162.
                                                           7                As set out in detail below, all of Plaintiff’s claims fail to sufficiently allege a claim
                                                           8   for which relief can be granted, which warrants dismissal.
                                                           9   IV.          ARGUMENT
                                                      10                    A.    PLAINTIFF’S BREACH OF CONTRACT CLAIM FAILS
                                                      11                    A party must allege specific facts supporting the necessary elements of breach of
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12       contract claim under California law, in order to plead a viable breach of contract claim
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13       for relief in district court. Neal v. Quality Loan Service Corp., 301 Fed.Appx. 679, 680
AKERMAN LLP




                                                      14       (9th Cir. (Cal.) 2008).                Under California law, the elements of a claim
                                                      15       for breach of contract are: “the existence of the contract, performance by or excuse for
                                                      16       nonperformance by the plaintiff, breach by the defendant, and damages.” See First
                                                      17       Comm'l Mortg. Co. v. Reece, 89 Cal.App.4th 731, 745 (2001). To state a cause of action
                                                      18       for breach of contract,          “it    is absolutely    essential to    plead     the    terms    of
                                                      19       the contract either in haec verba or according to legal effect.” See Twaite v. Allstate Ins.
                                                      20       Co., 216 Cal.App.3d 239, 252 (1989) (emphasis added).
                                                      21                    The California Supreme Court long ago established that “[w]here a party relies
                                                      22       upon a contract in writing, and it affirmatively appears that all the terms of
                                                      23       the contract are not set forth [in haec verba], nor stated in their legal effect, but that a
                                                      24       portion which may be material has been omitted, the complaint is insufficient.” Gilmore
                                                      25       v. Lycoming Fire Ins. Co., 55 Cal. 123, 124 (1880). “A plaintiff fails to sufficiently plead
                                                      26       the terms of the contract if he does not allege in the complaint the terms of
                                                      27       the contract or attach a copy of the contract to the complaint.” Langan v. United Servs.
                                                      28       Auto. Ass'n, 69 F.Supp.3d 965, 979-980 (N.D. Cal. 2014), citing Twaite at 252; see also

                                                                                                                4               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                           TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 11 of 15 Page ID #:91




                                                           1   Glob. Private Funding, Inc. v. Empyrean W., LLC, 2014 WL 4542398, at *3 (C.D. Cal.
                                                           2   Sept. 11, 2014) (Plaintiff’s breach of contract claim dismissed for for failure to attach of
                                                           3   the contract allegedly breached).
                                                           4                Plaintiff’s pleading falls well short of these fundamental requirements. While the
                                                           5   Complaint alleges the parties entered into “several contracts” and their relationship “is
                                                           6   also governed by the terms of the parties’ purchase orders, invoices, and the parties’
                                                           7   course of dealing,” (Compl., ¶ 11), it fails to attach copies of the alleged contracts or
                                                           8   plead all the material terms of these contracts. Instead, Plaintiff cherry-picks small
                                                           9   portions of each of those contract in no coherent fashion and alleges that those portions
                                                      10       were breached. However, it is impossible for TSC to properly formulate a defense when
                                                      11       Plaintiff fails to specifically identify what clause of which contract – or alleged course of
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12       dealing – was breached and how.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13                    For instance, Plaintiff alleges that, pursuant to “the parties’ agreement” – which
AKERMAN LLP




                                                      14       alleged contract it does not say – TSC was required to obtain a pre-approval to cancel
                                                      15       orders. (Id., ¶ 13). However, Plaintiff does not allege any material terms of the supposed
                                                      16       agreement pertaining to the cancellation policy, nor does it allege any details of the
                                                      17       purportedly cancelled orders. Instead, Plaintiff simply concludes that TSC owes it
                                                      18       “hundreds of thousands of dollars” for those purportedly cancelled orders “in violation
                                                      19       of the parties’ agreement.” (Compl., ¶ 14). Plaintiff’s uncertain allegations leave TSC
                                                      20       guessing what orders Plaintiff perceives to have been cancelled under what contract, and
                                                      21       what specific amount the alleged “hundreds of thousands of dollars” in cancelled orders
                                                      22       means: two hundred thousand, five hundred thousand, nine hundred thousand?
                                                      23                    Plaintiff also alleges that at the beginning of March 2020, “TSC began to fall
                                                      24       significantly behind on its payments to Plaintiff.” (Compl., ¶ 13). Without providing
                                                      25       any details of the payment terms, Plaintiff concludes “[a]s of the date of this complaint,
                                                      26       TSC owes [Plaintiff] over four million, three hundred forty-one thousand dollars for
                                                      27       products shipped by [Plaintiff] and received by TSC.” (Id., ¶ 14.) The Complaint is
                                                      28       completely devoid of any facts for the basis of the amount owed, i.e., whether it is for

                                                                                                               5               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                          TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 12 of 15 Page ID #:92




                                                           1   one transaction or multiple transactions, how was it calculated, what the transaction dates
                                                           2   were, or how, if at all, the 30/60/90 days payment scheme alleged in paragraph 12 applies
                                                           3   to this alleged breach. (Id., ¶¶ 12, 13). Again, it is impossible for TSC to ascertain what
                                                           4   material term of the agreement is alleged to have been breached and what amounted to
                                                           5   the alleged breach.
                                                           6                Plaintiff also makes unclear allegations about TSC’s “desire to return certain
                                                           7   apparel.” (Compl., ¶ 15). Plaintiff’s anticipatory return allegations are confusing and lack
                                                           8   any clarity or merit, where Plaintiff does not assert a claim for an anticipatory breach.
                                                           9                Lastly, Plaintiff alleges that it has provided TSC with various “Incentive
                                                      10       Payments,” which “totaled over three million dollars.” (Id., ¶ 16) Plaintiff states that
                                                      11       these Incentive Payments “were only offered … to TSC based on the understanding and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12       expectation that TSC would perform all of its obligations under the parties’ agreement.”
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13       (Id.) It is not clear whether at issue is the same agreement as above or a different
AKERMAN LLP




                                                      14       agreement. Also unclear are the material terms of the alleged Incentive Payments
                                                      15       agreement. Plaintiff also fails to attach a copy of the Incentive Payments agreement.
                                                      16       Instead, Plaintiff just concludes that “TSC breached the agreement, including without
                                                      17       limitation by failing to pay for millions of dollars in products that were ordered and
                                                      18       received by TSC and by failing to make timely payments to [Plaintiff] for these products.”
                                                      19       Based on these allegations, on the one hand, it appears the Incentive Payments program
                                                      20       is a separate, performance based contract. However, on the other hand, because Plaintiff
                                                      21       includes the failure to make payments as a part of the Incentive Payments program
                                                      22       allegations, those two contracts may be one and the same. Also, it is unclear whether the
                                                      23       alleged breach was TSC’s failure to pay, the receipt of the Incentive Program funds, or
                                                      24       some other type of non-performance.
                                                      25                    In short, Plaintiff fails to specifically plead the material terms of the allegedly
                                                      26       breached contract or attach a copy of the allegedly breached contract(s) to the Complaint.
                                                      27       Plaintiff also fails to allege how TSC purportedly breached the alleged contract(s) at
                                                      28       issue, i.e., non-payment, cancellation, pre-emptive returns, or an unspecified breach of

                                                                                                               6               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                          TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 13 of 15 Page ID #:93




                                                           1   the Incentive Payments agreement. Thus, Plaintiff has failed to adequately plead a breach
                                                           2   of contract claim. See e.g., Glob. Private Funding, Inc. 2014 WL 4542398, at *3 (Motion
                                                           3   to dismiss granted where Plaintiff failed to allege some detail regarding the terms of the
                                                           4   contract, failed to allege how defendant purportedly breached its contract, and failed to
                                                           5   attach the contract at issue). Accordingly, the breach of contract claim should be
                                                           6   dismissed as being inadequate to plausibly state a claim for which relief should be
                                                           7   granted.
                                                           8                B.    PLAINTIFF’S BREACH OF THE COVENANT OF GOOD FAITH
                                                           9                      AND FAIR DEALING FAILS
                                                      10                    “Every contract imposes upon each party a duty of good faith and fair dealing in
                                                      11       its performance and its enforcement.” Foley v. Interactive Data Corp., 47 Cal. 3d 654,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12       683 (1988) (quoting Rest.2d Contracts § 205). In California, however, “[i]f the
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13       allegations do not go beyond the statement of a mere contract breach and, relying on the
AKERMAN LLP




                                                      14       same alleged acts, simply seek the same damages or other relief already claimed in a
                                                      15       [breach of contract claim], they may be disregarded as superfluous as no additional claim
                                                      16       is actually stated.” Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371,
                                                      17       1395 (Cal. Ct. App. 1990), as modified on denial of reh’g (Oct. 31, 2001). The Court’s
                                                      18       inquiry—based on Careau—is not whether the same facts are alleged and same remedy
                                                      19       is sought, but instead whether the breach of contract and breach of covenant of good faith
                                                      20       and fair dealing claims are distinguishable based on the same facts. See Celador Int’l,
                                                      21       Ltd. v. Walt Disney Co., 347 F. Supp. 2d 846, 853 (C.D. Cal. 2004); see also AMG &
                                                      22       Assocs., LLC v. AmeriPride Servs., Inc., 2016 WL 9458774, at *4 (C.D. Cal. Nov. 23,
                                                      23       2016).
                                                      24                    Here, they are clearly not distinguishable. Plaintiff alleges that TSC breached the
                                                      25       covenant of good faith and fair dealing “by failing to make payments to [Plaintiff], by
                                                      26       seeking returns not permitted by the agreement, and by receiving Incentive Payments
                                                      27       despite TSC not complying with its own obligations under the parties’ agreement.”
                                                      28       (Compl., ¶ 26). All these allegations, if true and properly alleged, would establish that

                                                                                                               7               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                          TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 14 of 15 Page ID #:94




                                                           1   TSC breached the agreements. Therefore, the alleged facts in no way distinguish
                                                           2   Plaintiff’s breach of covenant of good faith and fair dealing claim from its breach of
                                                           3   contract claim. Accordingly, Plaintiff’s breach of covenant of good faith and fair dealing
                                                           4   should be dismissed. See, e.g., AMG & Assocs., LLC, 2016 WL 9458774, at *4 (This
                                                           5   Court granted a Motion to Dismiss as to Plaintiff’s breach of covenant of good faith and
                                                           6   fair dealing claim because the alleged facts did not distinguish plaintiff’s breach of
                                                           7   covenant of good faith and fair dealing claim from its breach of contract claim).
                                                           8                C.    PLAINTIFF’S ACCOUNT STATED CLAIM FAILS
                                                           9                An account stated is an agreement between the parties that a certain sum shall be
                                                      10       paid and accepted in discharge of an obligation. See Truestone, Inc. v. Simi West
                                                      11       Industrial Park II, 163 Cal.App.3d 715, 725 (1984); Withers v. Matthews, 192
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12       Cal.App.2d 139, 141 (1961). In order to set forth a cause of action for an account stated,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13       the plaintiff must allege three essential elements: (1) at the time of the statement, an
AKERMAN LLP




                                                      14       indebtedness from one party to the other existed, (2) a balance was then struck and agreed
                                                      15       to be the correct sum owing from the debtor to the creditor, and (3) the debtor expressly
                                                      16       or impliedly promised to pay to the creditor the amount thus determined to be
                                                      17       owing. Id. at 725 (quoting H. Russell Taylor's Fire Prevention Service, Inc. v. Coca Cola
                                                      18       Bottling Corp., 99 Cal.App.3d 711, 726 (1979)). Thus, an action on an account stated is
                                                      19       an entirely new contract by and under which the parties have adjusted their differences
                                                      20       and mutually reached an agreement; it is not based upon the original terms, but upon a
                                                      21       balance agreed to by the parties, and no inquiry may be made into original
                                                      22       terms. See Gleason v. Klamer, 103 Cal.App.3d 782, 786-787 (1980); Gardner v. Watson,
                                                      23       170 Cal. 570, 574 (1915).
                                                      24                    Here, Plaintiff’s claim for an account stated fails as a matter of law because
                                                      25       Plaintiff has failed to set forth sufficient factual allegations to support it. Indeed,
                                                      26       Plaintiff’s Complaint is devoid of any allegations that a “balance was struck” between it
                                                      27       and TSC whereby TSC agreed that it was indebted to Plaintiff in the amount of
                                                      28       $4,341,986.47. Instead, Plaintiff has only alleged, in conclusory fashion, that “[Plaintiff]

                                                                                                               8               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                          TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
                                                           Case 2:20-cv-05947-RGK-AS Document 15 Filed 07/31/20 Page 15 of 15 Page ID #:95




                                                           1   is owned money” for a certain amount. (Compl., ¶ 30). This is far from specifically
                                                           2   alleging facts, as Plaintiff must do, showing that a specific balance was struck, separate
                                                           3   and apart from the parties’ existing contracts, whereby TSC agreed to pay Plaintiff the
                                                           4   sums of $4,341,986.47. See Tringali v. Vest, 106 Cal.App.2d 720, 722 (1951) (“to
                                                           5   constitute an account stated, there must be something more than a showing that
                                                           6   a statement setting forth the account is sent the debtor. There must be an admission of the
                                                           7   correctness of that account by the debtor . . .”); Withers, supra, 192 Cal.App.2d at
                                                           8   141 (“To constitute an account stated, it must appear that at the time of the statement an
                                                           9   indebtedness from one party to the other existed, that a balance was then struck and
                                                      10       agreed to be the correct sum owing from the debtor to the creditor, and that the debtor
                                                      11       expressly or impliedly promised to pay to the creditor the amount thus determined to be
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                      12       owing.”).
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                      13                    Thus, because Plaintiff has failed to allege that any specific balances were struck
AKERMAN LLP




                                                      14       or that TSC agreed as to the correctness of those balances, its claims for
                                                      15       an account stated is defective and should be dismissed.
                                                      16       V.           CONCLUSION
                                                      17                For the reasons stated above, TSC respectfully requests that the Court grant its
                                                      18       Motion to Dismiss and that the Complaint and each claim therein be dismissed.
                                                      19
                                                      20                                                    Respectfully submitted,
                                                      21
                                                                DATED: July 31, 2020                        AKERMAN LLP
                                                      22
                                                      23
                                                      24                                                    By:_/s/ Evelina Gentry
                                                                                                                Evelina Gentry
                                                      25                                                        Jason S. Oletsky (Pro Hac Vice Application
                                                      26                                                        Forthcoming)
                                                                                                                Attorneys for Defendants
                                                      27                                                        TSC Apparel, LLC
                                                      28

                                                                                                               9               CASE NO. 2:20-cv-05947-RGK-AS
                                                                                          TSC'S NOTICE OF MOTION AND MOTION TO DISMISS
                                                               54024371;2
